                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BRYSON TYREESE TOMPKINS,

        Plaintiff,
                                                  Case No. 18-cv-446-jdp
   v.

TERESA GAIER, SALAM SYED,
ROBERT EASTERSON, RICHARD
COTTON, TRISHA ANDERSON,
JONATHAN C. BUSSIE, TERRENCE C.
JUDD, MICHAEL A. DITTMAN,
LINDSEY L. WALKER, AND RENEE A.
SCHUELER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        s/                                              2/21/2020
        Peter Oppeneer, Clerk of Court                     Date
